Exhibit 10.2

LOGO [g39201g23u46.jpg]

CONSULTING SERVICES AGREEMENT

This Consulting Services Agreement (including all Exhibits or Schedules
incorporated by reference below, this “Agreement”) is entered into effective as
of May 2, 2008 (“Effective Date”) by and between Magma Design Automation, Inc.,
with its principal executive offices at 1650 Technology Drive, San Jose, CA
95110 (“Magma), and   Saeid Ghafouri                (“Consultant”) with a
mailing address at 22126 Villa Oaks Lane, Saratoga, CA 95070.

The parties agree that by signing below they become parties to this Agreement
and agree to be bound by all of the terms, conditions and obligations set forth
in this Agreement, including all the terms and conditions set forth in the
Exhibits or Schedules incorporated by reference below and attached hereto.

1. Consulting Services.

A. Statement of Work. Consultant will provide the services described in the
Statement of Work incorporated as Schedule A to the Terms and Conditions
attached as Exhibit A to this Agreement (the “Services”).

B. Compensation. Magma shall pay Consultant a total amount of $419,154.00 for
services rendered under this Agreement. Said total amount shall be paid in 10
equal installments paid on or before the 10th of each month, commencing after
the Effective Date. If Magma or Consultant terminates the Agreement Magma shall
pay the remaining unpaid balance of this sum within 90 days of the termination
effective date. In addition, Magma agrees to reimburse Consultant for reasonable
business expenses incurred in the performance of his duties hereunder.

C. Stock Options. Consultant shall continue to vest monthly in his stock options
granted by Magma until the termination of this Agreement, whether pursuant to
Section 3 hereof or Section 9 of the Terms and Conditions [Consultant shall have
90 days after termination of this Agreement within which to exercise any vested
options, notwithstanding terms in the Option Agreement.]

2. Technical Contacts. The following persons will provide the single point of
contact for the respective parties for all technical matters relating to the
Services:

 

Magma: Camellia Ngo

Telephone: 408-565-7789

Email: camellia@magma-da.com

  

Consultant:   Saeid Ghafouri

Telephone: 408-839-1329

Email: saeid757@yahoo.com

3. Termination. This Agreement shall terminate on January 16, 2009, or upon
payment of the final installment under 1B above, whichever is later, unless
earlier terminated as provided in Section 9 of the Terms and Conditions. Magma
may not terminate this agreement earlier than January 16, 2009 except pursuant
to Sections 9(a) or 9(b); if Magma does so, Magma shall pay the remaining unpaid
balance of the compensation payable under 1B. above and will accelerate through
January 16, 2009, the vesting of Consultant’s stock options granted by Magma.

4. Entire Agreement; Amendment. This Agreement, including the Exhibits and
Schedules attached hereto, and Magma’s Stock Option Agreements, constitutes the
entire understanding and agreement between the parties concerning this
consulting relationship and supersedes all prior proposals, agreements and
representations between them, whether written or oral. In the event of any
conflict between this Agreement and any Exhibits or Schedules hereto, this
Agreement shall control. This Agreement may only be amended in writing signed by
Consultant and an executive officer of Magma that explicitly states that it is
intended to amend this Agreement.

5. Counterparts. This Agreement may be executed in counterparts, all of which
shall be originals and which together shall constitute a single agreement.
Exchange of fully executed originals or facsimiles of this Agreement, in
counterpart or otherwise, by both parties shall legally bind the parties to this
Agreement.

The parties hereto have caused this Agreement to be executed by their duly
authorized representatives.

 

Magma Design Automation, Inc.     Consultant By:   /s/ Peter S. Teshima     By:
  /s/ Saeid Ghafouri Name:   P.S. Teshima     Name:   Saeid Ghafouri Title:  
CFO     Title:   Individual      

Address: 22126 Villa Oaks Lane

Saratoga CA 95070

 

   1    Confidential



--------------------------------------------------------------------------------

Exhibit A to the Consulting Services Agreement

Between

Magma Design Automation, Inc.

And

Saeid Ghafouri

(“Consultant”)

Terms and Conditions

1. Independent Contractor. Consultant understands, agrees and represents that
this Agreement does not establish an employer-employee relationship with Magma
and that Consultant is for all purposes an independent contractor.

2. Duties. Consultant will provide the services described in the Statement of
Work attached as Schedule A.

3. Ownership of Work Product.

A. All records, databases, forms, summaries, information, data, computer
programs and other material originated or prepared by Magma and delivered to
Consultant for use in the performance of the services hereunder (the “Magma
Materials”) shall remain the exclusive property of Magma, and Consultant shall
acquire no right, title or interest in or to any such Magma Materials.
Consultant shall not disclose such Magma Materials to third parties without the
prior written consent of Magma and shall return all copies of Magma Materials to
Magma promptly upon completion of the services or upon Magma’s prior request.

B. All records, reports, proposals, research, recommendations, manuals,
findings, evaluations, forms, reviews, information, data, computer programs and
other written or electronic material originated or prepared by Consultant or its
Associates for and in the performance of the services hereunder and all
inventions, improvements or discoveries made or conceived by Consultant or its
Associates in the performance of the services hereunder (including without
limitation, in each case items for delivery by Consultant to Magma as described
in the Statement of Work or other written directive signed by the authorized
representatives of Magma and Consultant) (collectively, the “Deliverable
Materials”) shall become the exclusive property of Magma, and Consultant hereby
relinquishes and assigns to Magma all right, title and interest in and to such
Deliverable Materials and all intellectual property rights therein.

C. Consultant agrees that, if in the course of performing the services to be
performed under this Agreement, Consultant incorporates into any Deliverable
Material any proprietary information owned by Consultant or in which Consultant
has an interest, Magma is hereby granted and shall have a non-exclusive,
royalty-free, perpetual, irrevocable, worldwide license to reproduce, prepare
derivative works of, perform, display, distribute, make, have made, modify, use,
import, offer for sale and sell such proprietary information as part of or in
connection with such Deliverable Materials.

D. Except as may be expressly provided in this Section, nothing herein shall be
construed as granting any license or rights under any statutory forms of
protection to Consultant.

4. Confidentiality.

A. As used in this Agreement, the term “Confidential Information” refers to any
and all information relating to Magma that Consultant acquires as a direct or
indirect result of Consultant’s activities under this Agreement, including but
not limited to, products, research and development, billing and account data,
customer lists, business information, technical information, computer programs
and systems, source code, object code, secrets, specifications, drawings,
sketches, models, samples, tools, records, information pertaining to Magma’s
software systems, and any other information concerning Magma which it deems
confidential or proprietary.

 

   2    Confidential



--------------------------------------------------------------------------------

Confidential Information may be disclosed by (i) presentation; (ii) delivery;
(iii) authorized access, such as to the Source Code; or (iv) any other express
means. Disclosure may take place through Magma or its Related Companies. A
Related Company is any corporation, company, or other entity which: (i) is
Controlled by Magma; (ii) Controls Magma; or (iii) is under common Control with
Magma. For this purpose, “Control” means that more than fifty percent (50%) of
the controlled entity’s shares or ownership interest representing the right to
make decisions for such entity are owned or controlled, directly or indirectly,
by the controlling entity. An entity is considered to be a Related Company only
so long as such ownership or control exists.

B. Consultant agrees that such Confidential Information shall not be revealed by
Consultant or its Associates to anyone outside Magma during the term of this
Agreement and for four (4) years thereafter, without the prior written consent
of Magma, and such Confidential Information shall be used by Consultant and its
Associates only in performing Consultant’s obligations hereunder.

C. Consultant recognizes and agrees that all Confidential Information shall
remain the property of Magma or its licensors, and that all copies of the same
on computer disc or in written, graphic or tangible form shall be returned to
Magma upon completion of each project. Nothing in this Agreement, however, shall
confer upon Consultant the obligation to preserve the confidentiality of any
information that:

(a) was known to Consultant prior to the date such information was disclosed to
Consultant under this Agreement free of any obligation to keep it confidential;

(b) is generally distributed by Magma to third parties without any restrictions
as to confidentiality;

(c) is or becomes publicly available, other than by unauthorized disclosure by
Consultant;

(d) is rightfully disclosed to Consultant by a third party without any
restrictions as to confidentiality;

(e) is independently developed by Consultant without reference to any such
Confidential Information; or

(f) is disclosed by Consultant pursuant to a validly issued court order,
subpoena or other validly issued administrative or judicial process requesting
any such Confidential Information, provided, however, that Consultant shall have
provided to Magma prompt notice of its receipt thereof and a reasonable
opportunity to oppose or challenge such court order, subpoena or other process.

(g) Consultant understands and agrees that the obligations described in this
section shall survive the termination or expiration of this Agreement.

5. Compliance with Laws and Rules. Consultant agrees to comply fully with any
and all of Magma’s reasonable rules and regulations that relate to any of
Consultant’s activities as to which it has been given advance notice. Consultant
shall fully comply with all federal, state and local laws, ordinances and
regulations applicable to Consultant.

6. Assignment. This Agreement may not be assigned in whole or in part by
Consultant without the express written consent of Magma. Magma may assign this
Agreement to any entity without Consultant’s consent.

7. Waiver. No provision of this Agreement shall be deemed waived, amended or
modified by either party, unless such waiver, amendment or modification is in
writing and is signed by the party against whom it is sought to be enforced.

8. Publicity. Unless pursuant to law, court order, or subpoena, or as necessary
to enforce this Agreement, Consultant shall not disclose, advertise, market or
otherwise make known to others (except his family and tax or financial advisors)
any information related to this Agreement, or the nature or purpose of the
services to be performed by Consultant under this Agreement, without the prior
written consent of Magma.

 

   3    Confidential



--------------------------------------------------------------------------------

9. Termination.

(a) For Cause: Magma shall be entitled to terminate this Agreement upon written
notice to Consultant for Cause, which is defined as (i) Consultant’s material
breach of his obligations under Paragraph 11 of the Separation Agreement and
Mutual Release, entitled Trade Secrets and Confidential Information, or
(2) Consultant’s willful violation of law causing the Company material and
substantial damage.

(b) Conflict of Interest: Magma shall be entitled to terminate this Agreement if
Consultant performs work as an employee, consultant, independent contractor,
agent, or in any other capacity with any of the following entities or their
subsidiaries, each of whom the parties mutually acknowledge to be competitors of
Magma: listed in Schedule B. Consultant shall notify Magma in writing
immediately if he accepts an offer for (or otherwise commences) work with such
competitors.

(c) Notice: Any termination by either party shall be made in writing, with
reasonable notice of no less than ten (10) days to the other party.

(d) Termination by Consultant: Consultant shall have the right to terminate this
Agreement prior to January 16, 2009 at his discretion.

(e) The following sections of this Exhibit A shall survive any termination or
expiration of this Agreement: Sections 1, 3, 4, 8, 9 11, and 12

10. Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the parties hereto and their respective permitted
successors and assigns.

11. Choice of Law. This Agreement shall be governed by the laws of the State of
California, without regard to conflicts of laws principles.

12. Specific Performance; Arbitration. At the option of either party, subject to
the foregoing, any dispute arising from or with respect to this Agreement shall
be decided by arbitration by the American Arbitration Association in accordance
with its Commercial rules. At the request of either party, the proceedings will
be conducted in secrecy.

 

   4    Confidential



--------------------------------------------------------------------------------

Schedule A

Statement of Work

Consultant agrees to be available to perform services throughout the term of the
agreement, at reasonable times and places, upon request of the Company CEO.

 

   5    Confidential



--------------------------------------------------------------------------------

Schedule B

Apache

Altos

Azuro

Atop Tech

Berkeley Design Automation

Synopsys

Mentor Graphics

Cadence Design Systems

 

   6    Confidential